     Case 3:20-cv-00967-M Document 75 Filed 03/26/21                Page 1 of 12 PageID 1649



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

MARSHA JACKSON,                                    §
                                                   §
           Plaintiff,                              §
                                                   §
v.                                                 §           Civil Action No. 3:20-cv-00967-M
                                                   §
BLUE STAR RECYCLING, LLC, et al.,                  §
                                                   §
           Defendants.                             §
                                                   §
                                                   §

                            MEMORANDUM OPINION AND ORDER

           Pending before the Court are original and supplemental Motions to Dismiss of

Defendants CCR Equity Holdings One, LLC (“CCR One”), CCR One member Cabe Chadick,

and the City of Dallas (“the City”) [ECF Nos. 19, 22, 35, 59, 63, and 64]. This Order addresses

only the Supplemental Motion to Dismiss of CCR One [ECF No. 59], which Chadick and the

City of Dallas joined [ECF Nos. 63, 64]. The Supplemental Motion of CCR One, Joined by

Defendants Chadick and the City, is GRANTED, and Plaintiff’s RCRA claims against

Defendants CCR One, Chadick, and the City of Dallas are DISMISSED with prejudice, pursuant

to Fed. R. Civ. P. 12(b)(1).

      I.       Background

           CCR One leased its property to Blue Star Recycling, LLC. Almira Industrial and Trading

Corp. leased an adjacent property to Blue Star, and Blue Star used these properties to recycle

roof shingles [ECF No. 13 at ¶ 6]. Plaintiff alleges that the roof shingles were improperly handled

and stored, so as to create “Shingle Mountain.” The City of Dallas filed a state court lawsuit against

Blue Star, CCR One, and Almira, in December of 2018. Plaintiff filed this suit in April of 2020,

against CCR One, Chadick, and Blue Star, originally only asserting claims under a citizen suit
    Case 3:20-cv-00967-M Document 75 Filed 03/26/21                             Page 2 of 12 PageID 1650



provision of the Resource Conservation and Recovery Act (RCRA), 42 U.S.C. § 6972(a)(1)(B).

Plaintiff then filed an Amended Complaint, adding claims against the City of Dallas, under

RCRA § 6972(a)(1)(B), and pursuant to 42 U.S.C. § 1983, contending that the City of Dallas had

engaged in disparate treatment based on race and ethnicity in violation of the 14th Amendment

to the United States Constitution. CCR One, Chadick, and the City of Dallas moved to dismiss

the Amended Complaint. In its Response to CCR One’s Motion to Dismiss, Plaintiff explained

that it did not include Almira as a Defendant because “Almira has already removed the solid

waste from its property and is not needed for RCRA relief for the conditions on CCR One’s

property.”1 [ECF No. 27 at 13]. Pursuant to a settlement, a final judgment was recently entered

in the state court suit between the State of Texas, the City of Dallas, and CCR One, requiring that

all solid waste be removed from the CCR One property. CCR One, Chadick, and the City of

Dallas then supplemented their motions to dismiss, claiming that factual developments from the

state court final judgment had rendered Plaintiff’s RCRA claims against them moot.

     II.      Legal Standard

           A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil Procedure

challenges a federal court’s subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). “When a

Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the court should

consider the Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.”

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Hitt v. City of Pasadena,

561 F.2d 606, 608 (5th Cir. 1977) (per curiam)). Considering Rule 12(b)(1) motions before



1
  The state court final judgment only applies to CCR One’s property [ECF No. 61-1 at 1 n.1]. In her Amended
Complaint, Plaintiff makes two requests regarding the Almira property: (1) that the Court prevent its future use as a
landfill, for shingles recycling, or for any other industrial purpose, and (2) that the court order the property be re-
zoned by the City of Dallas [ECF No. 13 at 40]. Because neither of these requests seek relief available to Plaintiff
under § 6972(a)(1)(B), and Almira is not a party to this suit, the Court focuses only on the property which relates to
CCR and Chadick.

                                                           2
 Case 3:20-cv-00967-M Document 75 Filed 03/26/21                     Page 3 of 12 PageID 1651



other Rule 12(b) motions “prevents a court without jurisdiction from prematurely dismissing a

case with prejudice.” Id. A court should grant a motion under 12(b)(1) only if it appears certain

that the plaintiff cannot prove a plausible set of facts that establish subject-matter jurisdiction.

Lane v. Halliburton, 529 F, 3d 548, 557 (5th Cir. 2008) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555–56 (2007)). “Dismissals for lack of Constitutional standing are granted pursuant

to Rule 12(b)(1).” Moore v. Bryant, 853 F.3d 245, 248 n.2 (5th Cir. 2017) (citing Harold H.

Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 795 n.2 (5th Cir. 2011)). The court may find a

plausible set of facts supporting subject matter jurisdiction by considering (1) the complaint

alone; (2) the complaint supplemented by undisputed facts in the record; or (3) the complaint

supplemented by undisputed facts plus the court's resolution of disputed facts. Id. (quoting

Barrera–Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996) (internal citations

omitted)). If a controversy is moot, a federal court lacks subject matter jurisdiction. Carr v.

Saucier, 582 F.2d 14, 15–16 (5th Cir. 1978). As the party asserting jurisdiction, the plaintiff

bears the burden of proof on a Rule 12(b)(1) motion to dismiss. Ramming, 281 F.3d at 161 (5th

Cir. 2001).

   III.       Analysis

          “RCRA is a comprehensive environmental statute that governs the treatment, storage, and

disposal of solid and hazardous waste.” Meghrig v. KFC W., Inc., 516 U.S. 479, 483 (1996).

Plaintiff brings suit under RCRA’s citizen suit provision, 42 U.S.C. § 6972(a)(1) which provides

that “any person may commence a civil action on his own behalf,” and thus empowers citizen

plaintiffs to act as private attorneys general on behalf of themselves and other citizens.

Consolidated Companies, Inc. v. Union Pacific R. Co., 499 F.3d 382, 385 (5th Cir. 2007). To




                                                   3
 Case 3:20-cv-00967-M Document 75 Filed 03/26/21                     Page 4 of 12 PageID 1652



prevail, a citizen suit plaintiff bringing claims under § 6972(a)(1)(B) must establish the

following:

       1. The defendant is a person, including, but not limited to, one who was or is a
       generator of solid or hazardous waste, or one who was or is an owner or operator
       of a solid or hazardous waste treatment, storage or disposal facility.
       2. The defendant has contributed to, or is contributing to, the handling, storage,
       treatment, transportation, or disposal of solid or hazardous waste; and
       3. The solid or hazardous waste may present an imminent and substantial
       endangerment to human health or the environment.

   42 U.S.C. § 6972(a)(1)(B).

       1. The Amended Complaint

       In her Amended Complaint, Plaintiff alleges that asphalt shingles at the CCR One

property are solid waste and that CCR One, Chadick, and the City of Dallas contributed to the

use of the CCR One property as an illegal solid waste landfill [ECF No. 13 at ¶¶ 37–52, 67–80].

Plaintiff also alleges that the storage and processing of the shingle materials constitutes a

substantial endangerment to human health and the environment. Plaintiff explains that the U.S.

Occupational Safety and Health Act (OSHA) requires the prevention and control of dust emitted

during operations involving shingle material, and prohibits allowing large quantities of shingle

material to reach groundwater, water courses, and sewage systems. Plaintiff pleads that the City

of Dallas found that the use of the CCR One property constitutes a substantial danger to health

and the environment, including the following violations;

             a. Discharging industrial waste into the storm sewer;
             b. Discharging one or more air contaminants in such concentration and of such
                duration as are or may tend to be injurious to or adversely affect human
                health or welfare, animal life, vegetation, or property; or as to interfere with
                the normal use or enjoyment of animals, vegetation, and property;
             c. Causing, suffering, allowing, or permitting visible emissions from an
                unpermitted source;
                ...
             e. Permitting any yard, grounds or premises belonging to or controlled or
                occupied by the owners and operator to become, from any cause, nauseous,

                                                   4
 Case 3:20-cv-00967-M Document 75 Filed 03/26/21                   Page 5 of 12 PageID 1653



                foul, offensive or injurious to the public health, or unpleasant and
                disagreeable to adjacent residents or persons;
           f.   Carrying on a trade, business, or occupation within the City that is injurious
                to the health of those who reside in the vicinity, or suffering any substance
                which shall have that effect to remain on the owner/operator's premises, in
                the owner/operator's possession, or under the owner/operator’s control;
           g.   Failure to comply with a stormwater permit;
           h.   Discharging or allowing or permitting the discharge of industrial waste into
                the stormwater drainage system;
           i.   Discharging or allowing or permitting the discharge of asphalt base material
                into the stormwater drainage system;
           j.   Discharging or allowing or permitting the discharge of a harmful quantity
                of dust, resulting from grinding, cutting, or storage of materials, into the
                stormwater drainage system;
           k.   Failure to employ best management practices to control and minimize the
                discharge of materials and substances handled, stored, and generated by
                Blue Star into the stormwater drainage system;

[Id. at ¶ 56]. Plaintiff alleged threats to her own health and safety in the following paragraphs of

the Amended Complaint.

       57. The illegal landfill is an open dump that attracts varmints, vermin and other
       animals creating a threat to the health and safety of Ms. Jackson and her neighbors.
       58. The illegal landfill is posing a threat to the health of Ms. Jackson and to others
       residing near Shingle Mountain. The debris stored on site is an open dump without
       cover. The debris causes fiber, glass, and other particles to permeate the air and
       blow onto adjoining properties such as Ms. Jackson’s home. The black dust caused
       by the illegal landfill creates breathing problems for Ms. Jackson as this black dust
       had [sic] entered her home and property. Other citizens have complained of poor
       air quality resulting in black dust permeating the air they were breathing.
       59. The City of Dallas has received several complaints from Ms. Jackson and other
       individuals residing near Shingle Mountain. The nature of the complaints made to
       the City of Dallas are regarding poor air quality and odor at their properties
       surrounding Blue Star’s illegal landfill. In particular, the residents have complained
       of poor air quality resulting in black dust permeating the air they were breathing.

[Id. at ¶¶ 57–59].




                                                  5
    Case 3:20-cv-00967-M Document 75 Filed 03/26/21                           Page 6 of 12 PageID 1654



         2. Issues Alleged to be Outside the Scope of the State Court Final Judgment2

                            (i) Plaintiff’s Property

         Plaintiff contends that the state court final judgment does not moot her RCRA claim

because it does not provide for remediation of her property. On the other hand, CCR One,

Chadick, and the City of Dallas argue that Plaintiff did not plead an imminent and substantial

endangerment to her property.3

         To have standing to sue under RCRA, Plaintiff must have suffered an injury in fact, by

showing actual or imminent invasion of a legally protected interest, which is concrete and

particularized. Consolidated Companies, Inc., 499 F.3d at 385. While Plaintiff alleged that

some of the debris from Shingle Mountain “blow[s] onto adjoining properties such as Ms.

Jackson’s home,” there is no allegation in the Amended Complaint that waste deposited on her

property is or will imminently result in imminent and substantial endangerment of Plaintiff.

Plaintiff alleged imminent and substantial endangerment from the air quality at her property, and

that the poor air quality was the result of debris at the “open dump” at the CCR One Property.

The state court final judgment orders the contents of the “open dump,” the asphalt shingles, to be

cleared and removed in full [ECF No. 61-1 at 7]. Plaintiff did not plead an imminent and

substantial injury from conditions at her property not addressed by the state court final judgment.




2
  In its response to CCR One’s original Motion to Dismiss the Amended Complaint, Plaintiff stated that she was not
seeking RCRA relief against Almira, because it had “already removed the solid waste from its property,” suggesting
that relief as to Almira was unnecessary. [ECF No. 27 at 13]. That appears contradictory to Plaintiff’s position that
RCRA relief beyond the removal of all solid waste is needed and available as to CCR One’s property.
3
  CCR One, Chadick, and the City also argue that Plaintiff did not mention such imminent and substantial
endangerment in the notice required by 42 U.S.C. § 6972(b)(2)(A), and sent by Plaintiff to Dallas on November 26,
2019, and to CCR One and Chadick on December 4, 2019. Because Plaintiff did not plead an imminent and
substantial endangerment based on her property, the notice issue need not be reached.


                                                         6
 Case 3:20-cv-00967-M Document 75 Filed 03/26/21                    Page 7 of 12 PageID 1655



                        (ii) Re-Zoning and Potential Future Uses of the Property

       Plaintiff argues that her RCRA claims are not moot because the state court final

judgment does not “eliminate the industrial zoning and other actions to prevent the site

from being used again for the illegal storage of solid waste.” [ECF No. 66 at 5]. On

Page 40 of the Amended Complaint, Plaintiff requests that the Shingle Mountain

properties be re-zoned for use compatible with single family homes, and that the Court

order that the properties cannot be used in the future as a landfill, or for shingles

recycling, or other industrial purpose [ECF No. 13 at 40]. Her argument rests on the idea

that the earlier case of Cox v. City of Dallas granted such relief. Cox v. City of Dallas,

Texas, 3:98–CV–0291–H, 1999 WL 33756552 (N.D. Tex. Aug. 4, 1999), aff'd, 256 F.3d

281, 288 (5th Cir. 2001). Cox was brought by City residents living near adjacent open

dumps, under § 6972(a)(1)(B). The district court required the City to (1) erect a fence

around the sites, and monitor the condition of the fence until the waste was removed and

no hazardous or nuisance conditions remained, (2) monitor the sites for methane gas and

fire hazards until the waste was removed, (3) monitor the sites for open dumping, and

take steps necessary to prevent and remove open dumping, until all wastes were removed,

(4) remove all waste in compliance with the law, and (5) perform the removal in a

manner not harmful to the residents in adjoining areas. Cox v. City of Dallas, Texas,

3:98–CV–0291–H, 1999 WL 33756551, at *1-3 (N.D. Tex. Aug. 27, 1999). The district

court in Cox also enjoined the City “from issuing any permits, licenses, zoning decisions,

or any other regulatory action which will contribute to the handling, storage, treatment,

transportation, or disposal of any solid or hazardous waste at the sites unless the action is




                                                  7
 Case 3:20-cv-00967-M Document 75 Filed 03/26/21                   Page 8 of 12 PageID 1656



required to implement the Court approved plan for compliance with this judgment.” Cox,

1999 WL 33756551, at *2.

       It should be noted that the Court in Cox did not order the re-zoning of the

property. It prohibited the City from issuing a zoning decision that would interfere with

the corrective measures it had ordered. Here, there is no suggestion by Plaintiff that

implementation of the state court final judgment and removal of solid waste on the CCR

One property requires re-zoning, and the Court has found no authority for it to order re-

zoning pursuant to 42 U.S.C. § 6972(a)(1)(B). Limits on future use of the CCR One

property, after removal of the solid waste, are not available to Plaintiff under

§ 6972(a)(1)(B). A private party can only bring a § 6972(a)(1)(B) suit if the party can

show the existence of solid waste which may present an imminent and substantial

endangerment to human health or the environment. “The meaning of this timing

restriction is plain: An endangerment can only be ‘imminent’ if it ‘threaten[s] to occur

immediately[.]’ ” Meghrig, 516 U.S. at 486. Whether there is an imminent

endangerment is a fact specific inquiry that, after the solid waste is removed, would

depend on new facts not currently before the Court. The Court cannot find now that any

future use of the CCR One Property as a landfill site, for shingles recycling, or for any

other industrial purpose will present imminent and substantial harm to Plaintiff.

                        (iii) Contaminated Soil and Water

       Plaintiff also seems to suggest that contaminated soil and water on the site presents an

imminent and substantial endangerment for which further remediation, not addressed by the state

court final judgment, is needed [ECF No. 66 at 5–6]. But CCR One, Chadick, and the City

contend that, even assuming such contamination is not addressed by the state court final



                                                  8
    Case 3:20-cv-00967-M Document 75 Filed 03/26/21                            Page 9 of 12 PageID 1657



judgment,4 Plaintiff lacks standing to bring a RCRA claim based on alleged water and soil

contamination [ECF No. 70 at 7]. Nowhere does Plaintiff allege that she has been injured, or

faces imminent injury, as a result of contaminated water or soil. She expressly alleges imminent

injury based only on the manner of storage and presence of the asphalt shingles, and the resulting

dust [ECF No. 57–59]. She does not plead an injury in fact based on contaminated water or soil.

So, she has no standing to pursue such claims, even if they were not moot, as the Court finds

they are.

         3. Harms Addressed by the Judgment

         Plaintiff argues that the state court final judgment does not sufficiently (1) ameliorate

present harms, nor (2) obviate the risk of future imminent harms.




4
  Plaintiff suggests in her Response that contamination has taken place in two ways: (1) “The illegal solid waste
landfill has contaminated the stormwater and the soil on the site[,]” and (2) “There is drainage from the unprocessed
asphaltic shingle material in a pooled area of water on site that is dark amber in color and suggestive that petroleum-
based compounds may be present.” [ECF No. 66 at 5]. RCRA’s definition of solid waste includes “any . . .
discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial,
commercial, mining, and agricultural operations, and from community activities . . . .” 42 U.S.C.A. § 6903(27).
Stormwater and soil, contaminated by solid waste, can present an imminent and substantial endangerment, and a
RCRA claim can be stated based on these conditions. See Raritan Baykeeper, Inc. v. NL Industries, Inc., 76 Env't.
Rep. Cas. (BNA) 1396, 2013 WL 103880, at *23 (D. N.J. 2013); United States v. California Dep't of
Transportation, 767 F. Supp. 2d 1012, 1027 (N.D. Cal.2011) (finding a defendant liable for damage to a lake due to
“discharges of lead, copper, and zinc” from runoff from a boulevard); Substation K, Inc. v. Kansas City Power &
Lighting Co., 2019 WL 2411439, at *4 (W.D. MO. June 7, 2019) (finding that a plaintiff had sufficiently pled a
claim under 6972(a)(1)(B) where it alleged “disposal of hazardous waste and solid waste . . . has contaminated soil,
surface water, and groundwater”); [ECF No. 61-1 at 5] (stating that “Solid Waste . . . includes petroleum and
petroleum waste products”); Waldschmidt v. Amoco Oil. Co., 924 F. Supp. 88, 90–91 (C.D. Ill. 1996); K-7
Enterprises, L.P. v. Jester, 2007 WL 9724523, at *5 (E.D. Tex. Feb. 9, 2007). In the state court final judgment, the
City of Dallas agreed to remove and dispose of all solid waste materials [ECF No. 61-1 at 6–7].

Plaintiff cites to the Motion for Severance and Entry of Judgment [ECF No. 67 at 58], filed by the City and CCR
One in the state court suit, and argues that the Motion shows that there is no requirement to remediate imminent and
substantial endangerment presented by contaminated water and soil on the site. But that Motion simply provides
that the final judgment does not require cleanup related to “undiscovered releases, contamination, and/or
violations.” [id.] (emphasis added). Certainly, Plaintiff did not and could not claim an imminent and substantial
endangerment based on anything yet to be discovered.

                                                          9
 Case 3:20-cv-00967-M Document 75 Filed 03/26/21                   Page 10 of 12 PageID 1658



                               A. Present Harms

       Plaintiff contends that the state court final judgment does not moot the case because the

shingles solid waste has not been fully removed, and because the state court final judgment does

not guarantee a cleanup that meets RCRA standards. However, federal courts have often

dismissed a plaintiff’s RCRA claim prior to the completion of agreed or mandated cleanup

activity. See W. Coast Home Builders, Inc. v. Aventis Cropscience USA Inc., 2009 WL 2612380,

at *4 (N.D. Cal. Aug. 21, 2009) (“there is no basis for the relief plaintiff seeks because the

contamination is already being addressed”); Northern California River Watch v. Fluor

Corporation, 2014 WL 3385287, at *9 (N.D. Cal. July 9, 2014) (“[plaintiff] failed to allege that

the ongoing . . . remediation plans are insufficient to address the endangerment, such that an

imminent threat exists.”); see also Ctr. for Biological Diversity, Inc. v. BP Am. Prod. Co., 704

F.3d 413, 431 (5th Cir. 2013) (holding, in a CERCLA case, that where remedial “efforts have

been ongoing, and absent a clear reason . . . to find them deficient, we see no error in the district

court's conclusion that it could grant no further relief to the plaintiff beyond what is already

being done.”).

       In 87th St. Owners Corp. v. Carnegie Hill–87th Street Corp., the district court well

analyzed the issue:

       [T]he Court may not only “restrain” a defendant from doing whatever it is doing
       with hazardous waste that creates the environmental danger, but may also order it
       take any “action” that “may be necessary” to abate that danger. . . . Broad as these
       powers may be, however, they are granted for a particular purpose. The Court may
       only “restrain” the hazardous waste handling or disposal that “may present an
       imminent and substantial endangerment to health or the environment,” or order
       actions that may be “necessary” to eliminate that danger. Here, since the actions
       that allegedly created the danger are in the past, and there is no allegation that
       defendant is currently engaged in any action that presents a risk to public health or
       the environment, there is nothing to “restrain.”




                                                 10
 Case 3:20-cv-00967-M Document 75 Filed 03/26/21                 Page 11 of 12 PageID 1659



251 F. Supp. 2d 1215, 1219 (S.D. N.Y. 2002). Plaintiff argues that the state court final judgment

does not require a cleanup that meets a RCRA standard because “there is nothing in the [state

court final judgment] that suggests the remedial goal is ameliorating present or obviating the risk

of future imminent harms.” [ECF No. 66 at 18]. The reference to a RCRA “standard” is

confusing. A court has the power to require that an imminent and substantial endangerment to

health be removed. See 87th St. Owners Corp., 251 F. Supp. 2d at 1221. The state court final

judgment requires the removal of all solid waste on the property, and Plaintiff’s claim arises

exclusively from allegations regarding the effects of the solid waste at Shingle Mountain.

Further, the state court final judgment requires that the disposal be done in accordance with all

local, state, and federal rules and regulations, which would include RCRA [ECF No. 61-1 at 6].

       Plaintiff has not identified an action that this Court could take “that would improve the

situation in some way.” 87th St. Owners Corp., 251 F. Supp. 2d at 1221. This Court does not

have a proper role in the cleanup being undertaken. See Davis Bros., Inc. v. Thornton Oil Co.,

12 F. Supp. 2d 1333, 1338 (M.D. Ga. 1998) (“[T]he proposed remedy of injunctive relief is moot

because Conoco has already agreed to remediate the site and pay for any costs associated with

the cleanup, and the state is overseeing the cleanup more effectively than the court ever could.

Thus, the RCRA claim fails on the merits, and is also moot.”).

                              B. Future Harms

       Plaintiff argues that there is no provision in the state court final judgment for remediating

any contamination found by an Environmental Site Assessment, which will be done after the

cleanup is completed. However, any concerns stemming from a future assessment, or based on

potential future activity, are not ripe. 87th St. Owners Corp., 251 F.Supp.2d at 1221 (“If plaintiff

is concerned with what might need to be ordered to deal with some danger that might exist at



                                                11
 Case 3:20-cv-00967-M Document 75 Filed 03/26/21                 Page 12 of 12 PageID 1660



some unspecified point in the future, should [the state agency] abandon the systems it has put in

place to ameliorate the risks posed by the oil contamination, or with the possibility that improved

remedial measures might become available some day to effectuate a more fundamental clean-up

(which [the state agency] might or might not undertake), its suit is premature. Plaintiff can bring

an action when and if these events come to pass, and when and if plaintiff can identify actions

that defendant can be ordered to take to remove the danger.”).

   IV.      Conclusion

         For the reasons discussed above, the Supplemental Motion to Dismiss of CCR One [ECF

No. 59], which Chadick and the City of Dallas joined [ECF Nos. 63, 64], is GRANTED.

Plaintiff’s RCRA claims against CCR One, Chadick, and the City of Dallas are DISMISSED

with prejudice as moot, thereby resolving all claims against these parties, except the Fourteenth

Amendment claim against the City.



         SO ORDERED.

         March 26, 2021.




                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




                                                12
